Case 4:18-cr-00087-WTM-CLR Document 46 Filed 04/27/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION
UNITED STATES OF AMERICA

Vv. CASE NO. CR418-087

JAQUAN SHAKUR SINGLETON,

Defendant.

ee ae ee ee ee ee ee

 

ORDER

Before the Court is the Magistrate Judge’s Report and
Recommendation, to which no objections have been filed. (Doc. 44.)
After a careful review of the record, the Court concurs with the
Report and Recommendation, which is ADOPTED as the Court’s opinion
in this case. Accordingly, it is the JUDGMENT of the Court that
Defendant Jaquan Shakur Singleton is found competent to stand trial
pursuant to 18 U.S.C. § 4241.

SO ORDERED this LIP ia of April 2020.

Ae

WILLIAM T. MOORE, MR.
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA
